United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                   No. 96-3359
                                  _____________

H.D.N. Child, a minor, by his mother         *
and next friend, A.B., on behalf of          *
himself and all others similarly situated; *
A.B., as mother and next friend for          *
minor, H.D.N. Child,                         *
                                             *
              Appellants,                    *
                                             * Appeal from the United States
       v.                                    * District Court for the Western
                                             * District of Missouri.
Brenda Roberts, Deputy Juvenile              *
Officer for the Fifteenth Judicial Circuit,*       [UNPUBLISHED]
Saline County, Missouri; in her              *
individual and official capacities and as *
representative of all juvenile officers in *
the State of Missouri,                       *
                                             *
              Appellee.                      *
                                    _____________

                                Submitted: June 11, 1997
                                    Filed: June 23, 1997
                                 _____________

Before BOWMAN, FLOYD R. GIBSON, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                        _____________

PER CURIAM.
       H.D.N. Child, who along with his mother was the plaintiff below, appeals the
order of the District Court1 dismissing plaintiffs' claims as moot. The child also appeals
the order of the District Court denying plaintiffs' motion to certify a class of similarly
situated plaintiffs.

       Having considered the case, we conclude that the District Court's determination
of mootness was correct. We further conclude that the District Court did not abuse its
discretion by denying certification of the proposed class. Accordingly, the orders of
the District Court are

      AFFIRMED. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.

                                           -2-